Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

1. This Vacant Land Purchase and Sale Contract (“Contract”) is made by and
between Kathryn E. Graves, as Trustee of the Kathryn E. Graves Revocable Trust
(the “Buyer”) and Fox River Bluffs, L.L.C., an Illinois limited liability
company (“Seller) (collectively “Parties”) with respect to the purchase and sale
of the real estate and improvements, if any, located along Fox Road in Kendall
County, Illinois (“Property”).

Property P.I.N. #: 01-36-400-004, 04-01-200-003 and 01-36-300-003; Acreage:
299.0255 acres.

2. Purchase Price. The Purchase price for the Property is Three Million Eight
Hundred Eighty Seven Thousand Three Hundred Thirty One And 50/100 Dollars
($3,887,331.50) [computed at Thirteen Thousand and no/100 Dollars ($13,000.00)
per gross surveyed acre on the entire parcel] (“Purchase Price”). The Purchase
Price includes the following personal property: None (“Personal Property”).
Determination of acreage must be made on a current basis as to what, if any
ownership rights, Seller has in the island in the Fox River, and whether as
disclosed by survey the land area still equals the acreage in the pre-existing
1991 survey. The Contract purchase price will be adjusted on the basis of actual
gross acreage shown by current survey.

3. Earnest Money: Within five (5) business days of Seller’s written acceptance
of this Contract, and together with a Chicago Title Insurance Strict Join Escrow
Agreement being signed by the Seller and Buyer, Buyer shall deposit with Chicago
title Insurance Company (“Escrowee”), initial earnest money in the amount of
$50,000.00, in the form of cash (“Earnest Money”). The initial Earnest Money
shall be returned and this Contract shall be of no force or effect if this
Contract is not accepted by Purchaser on or before February 7, 2014.

4. Disposition of Earnest Money. In the event of default by Buyer, the Earnest
Money, less expenses and commission of the listing broker, shall be paid to
Seller. If Seller defaults, the Earnest Money, at the option of Buyer, shall be
refunded to Buyer, but such refunding shall not release Seller from the
obligations of this Contract. In the event of any default, Escrowee shall give
written notice to Seller and Buyer indicating Escrowee’s intended disposition of
the Earnest Money and request Seller’s and Buyer’s written consent to the
Escrowee’s intended disposition of the Earnest Money within 30 days after the
notice. However, Seller and Buyer acknowledge and agree that if Escrowee is a
licensed real estate broker, Escrowee may not distribute the Earnest Money
without the joint written direction of Seller and Buyer or their authorized
agents. If Escrowee is not a licensed real estate broker, Seller and Buyer agree
that if neither Party objects, in writing, to the proposed disposition of the
Earnest Money within 30 days after the date of the notice, then Escrowee shall
proceed to disperse the Earnest Money as previously noticed by Escrowee. If
either Seller or Buyer objects to the intended disposition within the 30 day
period, or if Escrowee is a licensed real estate broker and does not receive the
joint written direction of Seller and Buyer authorizing distribution of the
Earnest Money, then the Escrowee may deposit the Earnest Money with the Clerk of
the Circuit Court by the filing of an action in the nature of an Interpleader.
Escrowee may be reimbursed from the Earnest Money for all costs, including
reasonable attorney’s fees, related to the filing of the Interpleader and the
Parties indemnify and hold Escrowee harmless from any and all claims and
demands, including the payment of reasonable attorneys’ fees, costs, and
expenses arising out of those claims and demands.

Earnest Money shall be deposited and held in a Strict Joint Money Escrow with
Chicago Title Insurance pending closing in this matter.

5. Possession. Seller agrees to surrender possession of the Property on or
before the Closing Date (as defined in Paragraph 6 below). Seller warrants that
there is no outstanding Farm Lease on the subject real property for the 2014
crop season and will present to Purchaser prior to closing, either a written
termination notice for any 2013 farm tenancy rights, or a surrender of those
2013 farm tenancy rights.

6. Closing. Buyer shall deliver the balance of the Purchase Price (less the
amount of the Final Earnest money, plus or minus prorations and escrow fees, if
any) to Seller and Seller shall execute and deliver the Deed (as defined below)
to Buyer at “Closing”. Closing shall occur on or prior to March 7, 2014 at
Chicago Title Insurance either in Yorkville or Aurora, Illinois (Closing Date”).
Seller to provide an ALTA extended coverage title commitment to Buyer at least
ten (10) days prior to closing.

7. Deed. At closing, Seller shall execute and deliver to Buyer, or cause to be
executed and delivered to Buyer, a recordable warranty deed (“Deed”), subject
only to the following, if any: covenants, conditions, and restrictions of
record; all matters shown on the survey; public and utility easements; public
roads and easements of record; zoning laws and ordinances; acts done by or
suffered through Buyer, and general real estate taxes not yet due and payable at
the time of Closing.

8. Real Estate Taxes. Seller represents that the 2012 general real estate taxes
were $4,435.80. General real estate taxes shall be prorated based on (i) 100% of
the most recent ascertainable full year tax bill, or (ii) mutually agreed by the
Parties in writing prior to the expiration of the Attorney Approval Period,
(iii) except to the extent Seller has received any notice of tax assessment
change since issuance of the 2012 payable in 2013 bill. If Seller has received
notice of an assessment change or the same is disclosed on the public records of
the Kendall County Assessor, real estate taxes shall be prorated at 100% of the
total new assessment times the existing tax rate on the 2012 payable in 2013
real estate tax bill.

9. “AS-IS” Condition. Seller represents that the Property is zoned A-1. This
Contract is for the sale and purchase of the Property in its “as-is” condition
as of the Acceptance Date. The Property has been inspected by the Buyer. The
Buyer acknowledges that no representations, warranties or guarantees with
respect to the condition of the Property have been made by Seller or Seller’s
agents, brokers or representatives other than those set forth herein; except to
the extent of matters of title or survey which have not yet been received or
reviewed by Buyer.

10. Survey. Seller shall provide at its expense to Buyer’s Attorney at least ten
(10) days prior to closing a current ALTA extended coverage survey of the
subject real property showing the Buyer as the proposed insured as well as the
existing owner of record and Chicago Title Insurance Company.

11. Legal Description. The legal description of the Property is attached as
Exhibit “A”.

12. General Provisions and Riders. THIS CONTRACT WILL BECOME A LEGALLY BINDING
CONTRACT WHEN SIGNED BY ALL PARTIES AND DELIVERED. THIS CONTRACT INCLUDES THE
GENERAL PROVISIONS ON THE LAST PAGE OF THIS CONTRACT AND THE LEGAL DESCRIPTION,
ATTACHED TO AND MADE A PART OF THIS CONTRACT.

 

1



--------------------------------------------------------------------------------

VACANT LAND PURCHASE AND SALE CONTRACT

 

GENERAL PROVISIONS

A. Prorations. Rent, if any, general real taxes and other items shall be
prorated through 11:59 PM on the day prior to the Closing Date.

B. Uniform Vendor and Purchaser Risk Act. The provisions of the Uniform Vendor
and Purchaser Risk Act of the State of Illinois shall be applicable to this
Contract.

C. Title. Within 3 days prior to the Closing Date, Seller shall deliver to Buyer
or his agent evidence of merchantable title in the intended grantor by
delivering a Commitment for extended coverage for Title Insurance of a title
insurance company bearing a date on or subsequent to the Acceptance Date, in the
amount of the Purchase Price, subject to no other exceptions than those
previously listed within this Contract and to general exceptions contained in
the commitment. Delay in delivery by Seller of a Commitment for Title Insurance
due to delay by Buyer’s mortgagee in recording mortgage and bringing down title
shall not be a default of this Contract. Every Commitment for Title Insurance
furnished by Seller shall be conclusive evidence of title as shown. If evidence
of title discloses other exceptions, Seller shall have 30 days after Seller’s
receipt of evidence of title to cure the exceptions and notify Buyer
accordingly. As to those exceptions that may be removed at Closing by payment of
money, Seller may have those exceptions removed at Closing by using the proceeds
of the sale.

D. Notice. All notices required by this Contract shall be in writing and shall
be served upon the Parties or their attorneys at the addresses provided in this
Contract. The mailing of notice by registered or certified mail, return receipt
requested, shall be sufficient service when the notice is mailed. Notices may
also be served by personal delivery or commercial delivery service, by
mail-o-gram, telegram, or by the use of a facsimile machine with proof of
transmission and a copy of the notice with proof of transmission being sent by
regular mail on the date of transmission. In addition, facsimile signatures
shall be sufficient for purposes of executing, negotiating, and finalizing this
Contract. E-mail notices shall be deemed valid and received by the addressee
when delivered by e-mail and opened by the recipient, provided that a copy of
the e-mail notice is also sent by regular mail to the recipient on the date of
transmission.

The parties can execute this agreement or any other documents in relation to the
transaction by counterparts. Notice by e-mail to the address of Seller, Seller’s
Attorney, Buyer, and Buyer’s Attorney will satisfy the notice provisions of this
paragraph.

E. Affidavit of Title. Seller shall furnish to Buyer at Closing an executed,
notarized affidavit of title (“Affidavit of Title”), and any other documents as
may be required by the Title Company for the issuance of any ALTA owner’s policy
and/or lender’s policy, as the case may be. The Affidavit of Title shall cover
the Closing Date.

F. Code Violations. Seller warrants that no notice from any city, village, or
other governmental authority of a zoning violation that currently exists on the
Property has been issued and received by Seller or Seller’s agent (“Code
Violation Notice”). If a Code Violation Notice is received after the Acceptance
Date and before Closing, Seller shall promptly notify Buyer of the Notice.

G. Escrow Closing. This sale shall be closed through an escrow with a title
insurance company, in accordance with the general provisions of the usual form
of deed and money escrow agreement then furnished and in use by the title
insurance company, with such special provisions inserted in the escrow agreement
as may be required to conform with this Contract. Upon the creation of an
escrow, payment of Purchase Price and delivery of deed shall be made through the
escrow, this Contract and the Earnest Money shall be deposited in the escrow,
and the Broker shall be made a party to the escrow with regard to commission
due. The cost of the escrow shall be divided equally between Buyer and Seller.

H. 1031 Exchange. The Parties agree that at any time prior to the Closing Date,
Buyer and/or Seller may elect to effect a simultaneous or non-simultaneous
tax-deferred exchange pursuant to Section 1031, and the regulations pertaining
thereto, of the Internal Revenue Code, as amended. Each party expressly agrees
to cooperate with the other party in connection with any such exchange in any
manner which shall not impose any additional cost or liability upon the
cooperating party, including without limitation by executing any and all
documents, including escrow instructions or agreements consenting to the
assignment of any rights and obligations hereunder to an exchange entity, which
may be necessary to carry out such an exchange; provided, however, that any
election to effect such an exchange shall not delay the Closing Date.

I. RESPA. Buyer and Seller shall make all disclosures and do all things
necessary to comply with the applicable provisions of the Real Estate Settlement
Procedures Act of 1974, as amended.

J. Transfer Taxes. Seller shall pay the amount of any stamp tax imposed by the
state and county on the transfer of title, and shall furnish a completed
declaration signed by Seller or Seller’s agent in the form required by the state
and county.

K. Intentionally omitted. No personal property involved in this transaction.

L. Surrender. Seller agrees to surrender possession of the Property in the same
condition as it is on the Acceptance Date, ordinary wear and tear excepted,
subject to Paragraph B of the General Provisions of this Contract.

 

2



--------------------------------------------------------------------------------

VACANT LAND PURCHASE AND SALE CONTRACT

 

M. Time. Time is of the essence for purposes of this Contract.

N. Number. Wherever appropriate within this Contract, the singular includes the
plural.

O. Flood Plain Insurance. In the event the Property is in a flood plain and
flood insurance is required by Buyer’s lender, Buyer shall pay for that
insurance.

P. Business Days and Time. Any reference in this Contract to “day” or “days”
shall mean business days, not calendar days, including Monday, Tuesday,
Wednesday, Thursday, and Friday, and excluding all official federal and state
holidays.

Q. Patriot Act. Seller and Buyer represent and warrant that they are not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by Executive Order or the United States Treasury Department as a Specially
Designated National and Blocked Person, or other banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
which is enforced or administered by the Office of Foreign Assets Control
(“OFAC”), and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity, or nation. Each Party shall
defend, indemnify, and hold harmless the other Party from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty.

R. Brokers. Any real estate commission due to Denny Willis or any brokerage firm
or company associated with Mr. Willis, will be paid by Buyer. The Parties agree
that other than Mr. Willis, no real estate broker, other than a principal of a
Party, was involved in this transaction. Buyer has agreed to pay a 2% of the
gross sale price commission upon closing Denny Willis, and Buyer has incurred no
other liability for any real estate commission.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

VACANT LAND PURCHASE AND SALE CONTRACT

 

OFFER DATE: January 31, 2014                                          
                   

BUYER’S INFORMATION:

Buyer’s Signature: Kathryn E. Graves, TTE
                                         

Buyer’s Signature: Kathryn E. Graves Rev Trust                                  

Buyer’s Name(s) (print): Kathryn E. Graves, as a Trustee of the

Kathryn E. Graves Revocable Trust                                        
                

Address: 5280 Belmont Road                                         
                           

City: _Downers Grove    State:__IL    Zip:
    60515                              

Office Phone:             Home Phone:                                       
                 

Fax:             Cell Phone:
(630) 598-0020                                                   

Email Address: stevengraves5280@comcast.net                                    

The names and addresses set forth below are for informational

purposes only and subject to change.

BUYER’S BROKER’S INFORMATION:

Designated Agent (print):                                          
                               

Agent Identification Number:                                        
                          

Broker Name:             Denny Willis            MLS
#                                  

Office Address:                                       
                                                    

City:                 State:                     Zip:
                                                     

Office Phone:                         Cell
Phone:            217-341-3229              

Fax:             217-968-7350                           
                                               

Email: dwfarmland@hotmail.com                                      
                    

BUYER’S ATTORNEY’S INFORMATION:

Attorney Name: Daniel J. Kreamer                                        
                

Firm: Law Offices of Daniel J. Kramer                                        
          

Office Address: 1107A S. Bridge St.                                         
              

City: Yorkville             State: Illinois            Zip: 60560
                       

Office Phone: 630-553-9500 Cell Phone:                                        
        

Fax: 630-553-5764                                          
                                           

Email: dkramer@dankramerlaw.com                                          
       

BUYER’S LENDER’S INFORMATION:

Mortgage Broker’s Name:                                          
                           

Lender:                                          
                                                            

Office Address:                                          
                                                

City: State: Zip:                                          
                                               

Office Phone:                                Cell
Phone:                                           

Fax:                                          
                                                                    

Email:                                          
                                                                

ACCEPTANCE DATE: 02/14/2014 (“106 Acceptance Date”)

SELLER’S INFORMATION:

Fox River Bluffs, LLC, an Illinois limited liability company, by Inland Land
Appreciation Fund II, LP, a Delaware limited partnership by Inland Real Estate
Investment Corporation, a Delaware corporation, its corporate general partner

Seller’s Signature:     Guadalupe Griffin, Senior Vice President            

Seller’s Name(s) (print):         Guadalupe
Griffin                                     

Address:             2901 Butterfield Road
                                                     

City:     Oak Brook     State:     Illinois     Zip:     60523
                          

Office Phone:     630-218-8000     Home
Phone:                                    

Fax:         630-586-6399     Cell
Phone:                                                       

Email Address:         griffin@inlandgroup.com                             
         

The names and addresses set forth below are for informational purposes only and
subject to change.

SELLER’S BROKER’S INFORMATION:

Designated Agent Name (print):         NONE                                 
           

Agent Identification Number:                                        
                            

Broker Name:                                                      MLS
#                              

Office Address:                                          
                                                    

City:                 State:                 Zip:
                                                           

Office Phone:                         Cell Phone:
                                                   

Fax:                                          
                                                                      

Email:                                          
                                                                  

SELLER’S ATTORNEY’S INFORMATION:

Attorney Name: H. Dan Bauer

Firm: Inland Midwest Development Corporation

Office Address: 2901 Butterfield Road

City: Oak Brook State: IL Zip: 60523

Office Phone; (630) 218-8000

Fax:                                          
                                                                    

Email:dbauer@inlandgroup.com

 

 

4



--------------------------------------------------------------------------------

VACANT LAND PURCHASE AND SALE CONTRACT

 

Legal Description

That part of Section 1, Township 36 North, Range 6 East of the Third Principal
Meridian and part of Section 36, Township 37 North, Range 6 East of the Third
Principal Meridian described as follows: Commencing at the Northwest Corner of
said Section 1; thence westerly along the North Line of Section 2, Township 36
North, Range 6 East, 186.12 feet to a stone monument in an old claim line;
thence southerly along said claim line, 738.53 feet to a stone monument at an
angle in said line; thence southerly along said claim line, 838.04 feet to the
centerline of Fox Road; thence easterly along said centerline 1944.11 feet to an
angle in said centerline for a point of beginning; thence easterly along the
extension of the last described course, 25.21 feet to the easterly right-of-way
line of Fox Road; thence northerly along said easterly right-of-way line and
said right-of-way line extended, which forms an angle of 82°34’33” with the last
described course, measured clockwise therefrom, 2029.93 feet; thence easterly at
right angles to the last described course, 330.0 feet; thence northerly at right
angles to the last described course, 1619.36 feet to the southerly bank of the
Fox River; thence easterly along said southerly bank, 2500 feet to the westerly
line, as monumented, of lands conveyed to Wayne L. and Ruby F. Borneman by a
Warranty Deed recorded September 24, 1968 in Book 163 of Deeds, Page 367; thence
southerly along said westerly line, 4885.22 feet to the centerline of Fox Road;
thence southwesterly along said centerline, which forms an angle of 107°22’57”
with the last described course measured counter-clockwise therefrom, 1562.76
feet to the East line of Sub Lot 7 in said Section 1 as depicted on a plat
recorded in Plat Book 3 on Page 1; thence northerly along said East Line, which
forms an angle of 72°24’04” with the last described course, measured
counter-clockwise therefrom, 661.00 feet to the northerly line of the Burlington
Northern Railway Company right-of-way; thence southwesterly along said northerly
line, which forms an angle of 69°23’41” with the last described course, measured
clockwise therefrom, 1356.33 feet to the centerline of Fox Road; thence
northerly along said centerline, which forms an angle of 69°18’39” with the last
described course, measured counter-clockwise therefrom, 1394.670 feet to the
point of beginning, (excepting therefrom the right-of-way of the Burlington
Northern Railway Company) also an island in the Fox River in the South Half of
Section 36, Township 37 North, Range 6 East of the Third Principal Meridian,
known as Van Cleve’s Island as described in Patent Certificate No. 29750,
recorded April 2, 1884 in Deed Record 40, Page 581 in Fox Township, Kendall
County, Illinois and containing 299.0255 acres.

 

5



--------------------------------------------------------------------------------

STATE OF ILLINOIS           )

                                                 )

COUNTY OF KENDALL     )

ADDENDUM TO REAL ESTATE SALE CONTRACT

As a further part of the real estate sale contract dated February 3, 2014 the
parties agree as follows:

 

  1)

Seller and Purchaser agree to delete paragraph 10 of the Vacant Land Purchase
Sale Contract that requires the Seller to provide a survey to the Purchaser and
in lieu thereof, Seller will allow a credit to the Purchaser in the amount of
$7,300 at time of closing.

 

  2)

Seller and Purchaser agree that the sales price will be based upon the acreage
disclosed by the existing survey tendered by Seller to Purchaser.

 

  3)

In all other respects the Vacant Land Purchase Sale Contract executed by and
between Seller and Purchaser and dated February 3, 2014 is hereby ratified,
republished and reconfirmed.

IN WITNESS WHEREOF, the parties have executed this Addendum the 14 day of
February, 2014.

 

SELLER:

  

PURCHASER

FOX RIVER BLUFFS, LLC

  

KATHRYN E. GRAVES AS TRUSTEE

  

OF THE KATHRYN E. GRAVES

REVOCABLE TRUST

By:

 

    Guadalupe Griffin_____

  

By:

 

    Kathryn E. Graves Trust___

 

    Senior Vice President

    

Date:

 

  February 14, 2014____

   Date:     

  February 11, 2014________